Citation Nr: 0901995	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
January 1997.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Columbia, South Carolina.

The issue of entitlement to service connection for a major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with enemy forces.  

2.  The veteran has been diagnosed with PTSD.  

3.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

In this case, the veteran alleges that he suffers from PTSD 
due to his military service as a medic.  Specifically, the 
veteran indicated (1) that he treated people with wounds, 
both self-inflicted and accidental, and had to provide 
support to other service members who were struggling 
mentally, (2) that he learned that a solder in his unit was 
killed and another lost his arm when a tank underwent enemy 
fire, and (3) that he had a troubled relationship with his 
unit in Saudi Arabia.

As an initial matter, the Board notes that a portion of the 
veteran's service treatment records were unavailable and 
appear to have been lost or destroyed.  According to a VA 
Memorandum dated April 2006, the RO determined that all 
efforts to obtain his service medical records were exhausted 
and that further attempts to obtain the information would be 
futile.  

The Board recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  Despite the heightened duty and notwithstanding 
the appellant's assertions, the Board finds that his claim 
fails because his in-service stressors cannot be verified.  

The preponderance of the evidence shows that the veteran did 
not engage in combat with the enemy.  Of note, even though he 
was the recipient of the Army Service Ribbon, National 
Defense Service Medal, NCO Professional Development Ribbon, 
and the Southwest Asia Service Medal, he was not awarded any 
combat medals or decorations.  

Service personnel records show that the veteran served as a 
medic, but his service treatment records do not show any 
indicia of combat participation or exposure, nor combat-
related complaints, treatment, or diagnoses.  Moreover, the 
service treatment reports indicate that the veteran 
complained of problems stemming from the internal strife 
within the unit because he did not get along with his 
superior officer and company.  Of importance, during this 
time, he did not mention or report any combat incidents or 
any other type of stressful circumstances that affected him, 
other than those the death of his grandparent and the 
relationship problems with his fellow service members.

For these reasons, the Board finds that the veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Accordingly, his statements and testimony 
concerning the alleged stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  
Therefore, independent evidence is necessary to corroborate 
his statement as to the occurrence of the claimed stressors.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

As to the veteran's claimed stressors of treating service-
members as a medic and having a troubled relationship with 
his unit, the Board finds that these particular events are 
not stressors for the purposes of establishing PTSD.  

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  

It is the distressing event, rather than the mere presence in 
a "combat zone" that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Further, the second criterion set 
forth under DSM-IV also requires a response that involves 
intense fear, helplessness, or horror on part of the veteran 
claiming service connection for PTSD.

In this case, the veteran's contentions that he treated 
fellow service members, for wounds and for mental problems, 
and that he had a troubled relationship with his unit do not 
amount to a stressful events that would cause the veteran 
himself to fear for his life or feel intense fear, 
helplessness, or horror.  

While, in a March 1991 service treatment record, he indicated 
that "I had some problems [with] my co[mpany] and 1st 
sergeant . . . because [t]hey didn't want me to come home to 
see my grandfather's funeral," he did not allege that he 
personally feared for his own life or otherwise experienced 
intense fear, helplessness, or horror.  The Board notes that 
the veteran reported in the September 2007 PTSD examination 
that he and his Sergeant Major pulled out their guns during 
an altercation about taking funeral leave, but that other 
soldiers intervened.  Of importance, the veteran was 
hospitalized in February 1991 after making comments about 
killing the individual involved, but no mention was made that 
he feared for his own health and safety at any time as a 
result of the troubled relationship with his unit.  Thus, as 
the evidence does not show that the veteran felt intense 
fear, helplessness, or horror, this is not the type of 
stressful event that qualifies as a stressor for the purposes 
of establishing service-connection for PTSD.

Likewise, there is no indication that the veteran was exposed 
to a traumatic event while treating soldiers as a medic or 
that he felt intense fear, helplessness, or horror, as a 
result of his service occupation.  Specifically, during a 
March 1991 service treatment record, he reported that his job 
was stressful, that he worked 12 hours a day doing tasks for 
other people and "spent the day being yelled at."  
Furthermore, in a January 2006 VA treatment report, he 
explained that, as a result of talking to fellow solders 
about their problems, he felt stressed, realized how precious 
life was, and recognized that he needed to be a better 
person.  Significantly, there was no mention that he 
experienced a traumatic event during his time as a medic in 
the service that caused him to feel fear, helplessness, or 
terror.  

Consequently, as the two claimed stressors set forth above 
(treating soldiers as a medic and having a troubled 
relationship with his company) do not meet the criteria under 
DSM-IV, which requires a person to have been exposed to a 
traumatic event where the person's response involved intense 
fear, helplessness, or horror, the Board finds that these 
events are not sufficient to establish an in-service 
stressor.  

With respect to the veteran's stressor of hearing that a 
fellow solder was killed and another maimed during a tank 
attack, the veteran admitted in the September 2007 VA 
examination that he was not present for the attack or 
witnessed the aftermath of the event.  Moreover, according to 
the September 1997 VA PTSD examination, the VA examiner 
considered his claimed stressors, and specifically determined 
that "[t]here is no evidence to support a diagnosis of 
[PTSD] in this case, as there is no evidence to support a 
traumatic stressor."  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  
However, in this case, the veteran has not provided details 
regarding the approximate date, location, or persons involved 
for this alleged in-service stressor, and the Board reminds 
the claimant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Given the absence 
of specific information surrounding the tank attack, the 
Board finds that the stressor cannot be verified.  

The Board acknowledges that the veteran was diagnosed with 
PTSD in September 2005 and that a VA examiner, in an April 
2007 letter, indicated that his PTSD symptoms were consistent 
with symptoms shown during active duty.  However, "[a]n 
opinion by a mental heath provisional based on a postservice 
examination of the veteran cannot be used to establish the 
occurrence of a stressor."  Cohen v. Brown, 10 Vet. App. 
128, 145 (1997).  

In consideration of the above, the Board finds that the in-
service stressors identified by the veteran have not been 
verified as is necessary to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  For these reasons, the 
Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  As the weight of the evidence is against 
the claim for service connection for PTSD, the Board is 
unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO also provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating for his claim, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Therefore, 
adequate notice was provided to the veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained service personnel records, 
service treatment records, and VA outpatient treatment 
records.  Moreover, the veteran and his representative have 
submitted statements on his behalf, and the veteran was 
afforded a VA PTSD examination in September 2007.  Therefore, 
the available records have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

Service connection for PTSD is denied.


REMAND

With regard to the veteran's claim for entitlement to service 
connection for a major depressive disorder, the Board finds 
that additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).   

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Court in McLendon observed that the third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In the present case, VA treatment reports reflect that the 
veteran has been diagnosed with depression.  Furthermore, the 
Board notes that the veteran has offered competent statements 
regarding psychological symptoms that he experienced during 
active military service, and there is evidence to indicate 
that his depression may be related to service.  For example, 
service treatment records revealed a history of psychological 
hospitalization in February and March 1991 for an adjustment 
disorder with depressed mood, in remission.  Additionally, 
the records indicate that he again sought treatment for 
depressive symptoms in March 1997, merely two months after 
his separation from service, when he was first diagnosed with 
"probable depression." 

However, there is insufficient competent medical evidence of 
record to make a decision to determine whether his depressive 
disorder is causally related to service.  Therefore, given 
the evidence of record demonstrating a current diagnosis of 
depression and in-service treatment for an adjustment 
disorder with depressed mood, an examination and medical 
opinion are required to determine the nature and etiology of 
his depressive disorder.  McLendon, 20 Vet. App.

Further, according to the veteran's original claim for 
service connection for depression and the medical history 
provided in an August 2005 treatment report, he was treated 
for depression at a Richland Springs facility.  However, 
records of that hospitalization or outpatient treatment from 
that facility were not included in the veteran's claims 
folder.  On remand, therefore, the AMC should be given an 
opportunity to procure any such additional private 
hospitalization records that may be available.


(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

1.  Request that the veteran provide the 
names and addresses of all facilities 
where he was treated for depression, to 
include inpatient or outpatient treatment 
records from Richland Springs, since his 
separation from service in January 1997.  
The Board is particularly interested in 
records of inpatient treatment that the 
veteran reportedly received at this 
particular facility for depression.  

2.  Obtain records of outpatient 
treatment that the veteran received for 
depression at the VA Medical Center in 
Columbia, South Carolina, for the period 
from September 2007 to the present.  Any 
negative search result should be noted in 
the record.

3.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his current 
complaints of depression.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  If a current psychiatric 
disorder other than PTSD is diagnosed, 
the examiner is requested to state an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or higher) that such disability is 
causally related to active service.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

4.  Upon completion of the above, 
readjudicate the issue remaining on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


